Citation Nr: 0947216	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  05-24 650	)	DATE
	)
	SUPPLEMENTAL DECISION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service-Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a).  

[The issues of service connection for an undiagnosed illness 
characterized by seizures, ministrokes, loss of memory, 
shortness of breath, numbness and tingling of the left side 
of the face, shoulder and arm and an increased rating for 
bilateral hearing loss will be the subject of a separate 
Board decision.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel
INTRODUCTION

The appellant served on active duty from January 1967 to 
December 1968, from November 1990 to July 1991, and from 
April 1992 to September 1992, with additional service in the 
National Guard from 1984 to 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision of the RO and 
Insurance Center in Philadelphia, Pennsylvania, which denied 
this claim.  


FINDINGS OF FACT

1.  In a December 2004 rating decision, service connection 
was established for peripheral neuropathy of the lower 
extremities, with compensable disability ratings for each 
leg; the appellant's claim for RH insurance was received in 
February 2005.

2.  The uncontroverted medical evidence shows the appellant 
has non-service- connected disabilities, including chronic 
obstructive pulmonary disease (COPD), a history of multiple 
strokes, hypertension and a history of a malignant polyp.

3.  At the time of his February 2005 RH insurance application 
and thereafter, the appellant's non-service connected 
disorders tend to weaken his normal mental and physical 
functions; as a result of which he is not in "good health" 
for RH insurance eligibility purposes.


CONCLUSION OF LAW

The requirements of eligibility for Service Disabled 
Veterans' Insurance (RH insurance) are not met.  38 U.S.C.A. 
§ 1922(a) (West 2002); 38 C.F.R. § 8.0 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009).  The VCAA applies to insurance 
claims.  See Gordon v. Nicholson, 21 Vet.App. 270, 277-80 
(2007) (holding that National Service Life Insurance 
applicants are "claimants" for 38 U.S.C. Chapter 51 
benefits for VCAA purposes under a substantially similar 
statute).

The Board believes that the disposition of this case is based 
upon the operation of law.  As will be discussed, the 
uncontroverted lay and medical evidence leads the Board to 
find that the appellant is not in "good health" to be 
eligible for Service Disabled Veterans' (RH) Insurance.  
Based on the undisputed record, the claim cannot be granted 
as a matter of law.  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the VCAA has no effect on an 
appeal where the law is dispositive of the matter.  See 
Manning v. Principi, 16 Vet. App. 534 (2002).

The appellant has been notified of the evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009).  The 
appellant was sent a letter shortly after the denial of his 
claim explaining the basic eligibility criteria.  The Board 
notes that this letter is dated November 2004, but references 
the appellant's February 2005 Notice of Disagreement.  There 
is no indication of any relevant records that the Insurance 
Center failed to obtain.  There is no reasonable possibility 
that obtaining a VA medical opinion would substantiate this 
claim, because the appellant's non-service connected 
disabilities are well known and have been adequately 
evaluated in the past.  There is no additional and pertinent 
information to dispute the state of the appellant's general 
health, further development would serve no useful purpose. 
 See 38 C.F.R. § 3.159(d)(1) (2009).  The legal outcome is 
clearly dictated by the existing law and facts regardless of 
any further notice the appellant might receive.  Any error 
for noncompliance with the notice provisions of the VCAA is 
harmless.

II. Service Disabled Veterans' Insurance

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability, is otherwise in "good health" 
and applies in writing for such insurance within two years of 
the date service connection was granted.  38 U.S.C.A. § 
1922(a) (West 2002).

In the instant case, it is not in dispute that the appellant 
filed a timely written application for RH insurance in 
February 2005, based on a December 2004 grant of service 
connection for peripheral neuropathy of the lower 
extremities, with compensable disability ratings for each 
leg.

In order to be eligible for RH insurance, the applicant must 
be in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002).  The term "good health" 
means that the applicant is, from clinical or other evidence, 
free from any condition that would tend to weaken normal 
physical or mental functions, or shorten life.  38 C.F.R. § 
8.0(a) (2009).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA.  "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if non-service-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a non-service 
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12i.

Debits are assigned based on the appellant's physical 
condition.  See M29-1, Part V, Build.  A male applicant, age 
56 at the time of application, standing 5'4" and weighing 
143 pounds, as the appellant did, receives 100 debits.  Id.  

The appellant's VA treatment records show that he has COPD, a 
history of multiple strokes, multiple transient ischemic 
attacks, hypertension and a history of a malignant colon 
polyp.  Service connection has not been granted for any of 
those disorders.  The Board has considered and denied service 
connection for an undiagnosed illness characterized by 
seizures, ministrokes, loss of memory, shortness of breath, 
numbness and tingling of the left side of the face, shoulder 
and arm in a companion decision to this decision, issued on 
the same date.  The appellant has also been denied service 
connection for the residuals of his strokes and for 
hypertension.  He failed to perfect appeals of those issues 
following a November 2002 Statement of the Case.  The 
evidence also shows that the appellant has been found to be 
unemployable due to his non-service-connected disorders, in a 
January 2001 rating decision granting VA pension benefits.  
Thus, the application for RH insurance must be rejected.  See 
M29-1, Part V, Chapter 1, supra.  The Board notes that some 
of the conditions resulting in unemployability are the 
subject of a service connection appeal.  For the sake of 
completeness, the Board will evaluate the conditions 
separately.

If the non-service connected disability is classified in the 
underwriting manual as a straight out reject, the application 
must be rejected.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12(i).7.

The appellant suffered a lacunar (thalamic) stroke in 
February 1995.  The appellant had left side hemiparesis and 
tingling that was persistent.  This improved after a year.  
In February 2000, the tingling sensations returned.  The 
appellant was noted to have minimal residuals on a March 2000 
consultation examination, with slightly diminished of left 
side numbness of the face, arm and leg.  A January 2001 VA 
treatment records indicate that the February 2000 event was a 
TIA, a transient ischemic attack.  

According to M29-1, a veteran who has had a stroke, with no 
more than mild residuals receives a 100 point rating.  If the 
veteran has had multiple strokes, the veteran receives an 
automatic "R" or "reject" rating.  See M29-1, Part V, CVA.  
As there is evidence of only one stroke at the time that he 
filed his claim for RH insurance, the Board finds that the 
100 debits rating is warranted.  According to M29-1, 
transient ischemic attacks are to be assigned 100 debits.  
See M29-1, Part V, Transient Ischemic Attacks.  The Insurance 
Center, apparently based on the appellant's description, 
denied this claim in part because it concluded that the 
appellant had multiple strokes.  The medical evidence from 
the time the appellant applied for RH insurance does not 
support this conclusion.  Based on the foregoing, the 
appellant should have received 200 combined debits from the 
stroke and ischemic attack of record.  

The appellant was also diagnosed with COPD in December 1995.  
A March 2000 consultation examination report indicates that 
the appellant retired from truck driving due to cough induced 
syncope, apparently resulting from the COPD.  An October 2003 
consultation examination report indicates that the appellant 
reported being able to walk less than 50 yards and not climb 
stairs.  Pulmonary function tests showed decreased diffusion 
capacity.  The diagnosis was advanced COPD, secondary to 
chronic tobacco use.  The RO granted entitlement to non-
service connected pension in January 2001, assigning a 
disability rating of 60 percent for pension purposes.  

According to the underwriting rating system, severe COPD 
manifests with frequent lung infections, regular use of 
medication including daily steroid drugs, weight loss; 
plethoric or dusky appearance, capacity to walk on level 
ground, perform light house-work and sedentary employment.  
See M29-1, Part V, COPD.  The RO's assignment of a 60 percent 
rating indicates significant disability.  That rating is 
based almost entirely on pulmonary function tests, as opposed 
to the M29-1 criteria.  The rating is based on 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6604.  That DC provides four 
disability ratings, roughly analogous to the four levels in 
the M29-1 criteria.  The DC's 60 percent rating is 
approximately equivalent to the "severe" category in M29-1.  
The Board finds that the appellant should receive a 300 debit 
rating based solely on his "severe" COPD.  

The term "good health" means that the applicant is, from 
clinical or other evidence, free from any condition that 
would tend to weaken normal physical or mental functions, or 
shorten life.  38 C.F.R. § 8.0(a) (2009).  The Board finds 
that the appellant's non-service connected disorders, 
including COPD and a history of stroke and transient ischemic 
attack, make him not in "good health" and thus not 
qualifying for RH insurance.  The stroke, transient ischemic 
attack and COPD render the appellant unemployable and produce 
an "R" mortality rating.  Even if the appellant's claim for 
service connection for an undiagnosed illness, which 
apparently encompasses the stroke and transient ischemic 
attacks, is ultimately granted, the debit ratings resulting 
from his severe COPD and build would be enough to disqualify 
the appellant with a 400 percent mortality rating.  See M29-
1, Part V, Build and COPD.

The appellant has argued that he should receive life 
insurance because he has service connected diabetes mellitus, 
type 2, with complications such as peripheral neuropathy.  He 
argues that these conditions will likely end his life, so he 
should receive life insurance.  This argument ignores the 
content of the law and the basic eligibility criteria.  The 
Board cannot disregard the requirement that the appellant be 
in good health apart from his service connected disabilities.

Consequently, the preponderance of the evidence is against 
the claim and the benefit of the doubt rule does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The 
appellant's claim for RH insurance is denied.


ORDER

Eligibility for Service-Disabled Veterans' Insurance under 38 
U.S.C.A. § 1922(a) is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


